Rivera, J.
(concurring). I agree with the majority that the Appellate Division should be affirmed, but on different grounds. Based on our existing case law, the subscriber information was admissible for the nonhearsay purpose of completing the narrative leading to defendant’s arrest. To the extent the court erroneously permitted use of the evidence beyond this limited purpose, the error was harmless. Therefore, I concur only in the result.
This Court has upheld the admission of evidence otherwise excludable for “the relevant, nonhearsay purpose of explaining the investigative process and completing the narrative of events leading to the defendant’s arrest” (People v Ludwig, 24 NY3d 221, 231 [2014]; People v Till, 87 NY2d 835, 837 [1995 mem] [permitting evidence of uncharged crimes to provide background explanation of “interwoven events,” as an exception to the Molinuex ban on such evidence]; see also People v Tosca, 98 NY2d 660, 661 [2002 mem] [nonhearsay background information about how and why police pursued and confronted defendant properly admitted with limiting instructions]). I continue to believe that this “completion of the narrative” rationale can be applied too expansively, such that it allows the introduction of inadmissible and overly-prejudicial evidence (see generally People v Morris, 21 NY3d 588, 600-601 [2013, Rivera, J., dissenting] [the limited “completing the narrative” exception should not apply to evidence of uncharged crimes *554absent ambiguity of material facts “or where the ambiguity can be addressed ‘by far less prejudicial means’ than the admission of the uncharged crimes evidence”]; Ludwig, 24 NY3d at 235 [Lippman, Ch. J., dissenting] [“The majority eviscerates the hearsay rule ... by countenancing the admission of prior consistent statements that provide a ‘narrative’ or ‘investigative purpose’ even where the investigative purpose is not in issue”]). Nevertheless, the exception applies to defendant’s case.
Here, the People argued, inter alia, that the primary purpose of admitting the subscriber information was to complete the narrative, and the trial testimony supports this argument. The People established at trial that the police obtained the number for the phone at issue by identifying which numbers Ms. Goree called during the robbery. From there, detectives obtained the subscriber information for that phone, and this information pointed them to Darnell Patterson. The detectives linked the name from the subscriber information to defendant, which then permitted the detectives to identify defendant as a suspect for the crime. As such, the subscriber information was admissible to explain the events leading to his arrest.
The majority opines, however, that this statement is a “piece of the puzzle” that the jury may use “in assessing the reliability of the victim’s [eyewitness] identification” and a basis for the inference the “defendant was the user of the phone” (majority op at 552-553). The majority concludes that this is an appropriate nonhearsay use for the statement, since it was introduced to show that the phone had some connection to the defendant and not that the phone belonged to Darnell Patterson (id. at 552). The majority essentially extends the narrative exception for the hearsay at issue here beyond an explanation of the police investigation and defendant’s capture, for the purpose of establishing that defendant was the user of the phone. Of course, if defendant was the user and not the subscriber, then the subscription evidence was irrevelant to establish—circumstantially and inferentially—defendant’s criminal conduct. On the facts of this case, the subscriber would be irrevelant if that person were not the defendant. Indeed, the prosecutor went to great lengths to connect defendant to the person listed as the subscriber. The People’s evidence established that the subscriber name was defendant’s known alias, the subscriber’s date of birth was defendant’s, and the subscriber’s address was the defendant’s. Moreover, the court admitted the defendant’s tattoo only because it matched the subscriber’s name.
*555In comparison, if the subscriber information is introduced to complete the narrative, the jury need not accept its content as true to properly consider the evidence. The subscriber information demonstrates how the police identified defendant as a suspect for the robbery and is a link in the chain for the jury to consider in assessing the entirety of the police investigation. Admission or use for any other purpose was error. However, given the facts of this case, including the eyewitness testimony of the victim and the matching phone records between the cell phone and defendant’s Rikers Island calls, any such error was harmless (see People v Crimmins, 36 NY2d 230, 241-242 [1975]).
Chief Judge DiFiore and Judges Pigott, Abdus-Salaam, Fahey and Garcia concur; Judge Rivera concurs in result in a separate concurring opinion.
Order, insofar as appealed from, affirmed.